      Case 3:15-cv-02281-WHA Document 346 Filed 03/19/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   ROBERT W. STONE (Bar No. 163513)
 2   robertstone@quinnemanuel.com
   BRIAN CANNON (Bar No. 193071)
 3   briancannon@quinnemanuel.com
   ANDREA PALLIOS ROBERTS (Bar No. 228128)
 4   andreaproberts@quinnemanuel.com
   BINGXUE QUE (aka ALLISON QUE) (Bar No. 324044)
 5   allisonque@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 6 Redwood Shores, California 94065-2139
   Telephone:    (650) 801-5000
 7 Facsimile:    (650) 801-5100

 8 MICHAEL D. POWELL (Bar No. 202850)
     mikepowell@quinnemanuel.com
 9 50 California Street, 22nd Floor
   San Francisco, California 94111-4788
10 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
11
   Attorneys for Plaintiff TOTAL RECALL TECHNOLOGIES
12

13
                                 UNITED STATES DISTRICT COURT
14
                NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
15
     TOTAL RECALL TECHNOLOGIES,                    CASE NO. 15-CV-02281 WHA
16
                   Plaintiff,                      PLAINTIFF TRT’S ADMINISTRATIVE
17                                                 MOTION TO FILE UNDER SEAL
          vs.                                      PORTIONS OF ITS SUPPLEMENTAL
18                                                 BRIEFING PER COURT’S MARCH 8,
   PALMER LUCKEY & FACEBOOK                        2021 ORDER (DKT. 345) AND
19 TECHNOLOGIES, LLC (F/K/A OCULUS                 SUPPORTING EXHIBITS THERETO
   VR, LLC),
20                                                 Judge: Honorable William H. Alsup
             Defendant.                            Trial Date: Continued
21                                                 Complaint Filed: May 20, 2015

22

23

24

25

26

27

28

                                                 -1-                   Case No. 15-CV-02281 WHA
                            PLAINTIFF TOTAL RECALL’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
         Case 3:15-cv-02281-WHA Document 346 Filed 03/19/21 Page 2 of 3




 1          Pursuant to Civil L.R. 7-11 and 79-5, Plaintiff Total Recall Technologies (“TRT”)

 2 respectfully requests to file under seal certain portions of its Supplemental Briefing Per Court’s

 3 March 8, 2021 Order (Dkt. 345) (“Supplemental Briefing”) and certain supporting exhibits

 4 thereto.

 5 I.       LEGAL STANDARD
 6          Civil Local Rule 79-5 requires that a party seeking sealing “establish[] that the document,

 7 or portions thereof, are privileged, protectable as trade secret or otherwise entitled to protection

 8 under the law” (i.e.., is “sealable”). Civil L.R. 79-5(b). The sealing request must also “be

 9 narrowly tailored to seek sealing only of sealable material.” Id.

10 II.      DOCUMENTS SOUGHT TO BE SEALED
11          Pursuant to the Stipulated Protective Order, TRT seeks to seal or redact certain exhibits to

12 the Powell Declaration and related portions of the Supplemental Briefing. TRT seeks to seal these

13 exhibits only because Defendants have designated the documents, or information therein,

14 confidential or highly confidential.

15   Document                     Portions to be Filed Under Seal         Designating Party
16   Plaintiff TRT’s              Blue highlighted portions that refer    Defendants
     Supplemental Briefing        to or summarize non-public
17   Per Court’s March 8,         information in the sealed/redacted
     2021 Order (Dkt. 345)        exhibits below
18
     Ex. 11                       Blue highlighted portions (Page         Defendants
19                                91792)
20   Ex. 12                       Blue highlighted portions (Page         Defendants
                                  91772)
21
     Ex. 16                       Entire document                         Defendants
22
     Ex. 22                       Entire document                         Defendants
23
     Ex. 25                       Entire document                         Defendants
24
     Ex. 29                       Entire document                         Defendants
25
     Ex. 30                       Entire document                         Defendants
26
     Ex. 37                       Entire document                         Defendants
27

28

                                                 -2-                   Case No. 15-CV-02281 WHA
                            PLAINTIFF TOTAL RECALL’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
       Case 3:15-cv-02281-WHA Document 346 Filed 03/19/21 Page 3 of 3




 1    Document                   Portions to be Filed Under Seal          Designating Party
 2    Ex. 54                     Blue highlighted portions (Page          Defendants
                                 91835)
 3

 4
     III.   CONCLUSION
 5
            In compliance with Civil Local Rule 79-5(d), redacted and unredacted versions of the
 6
     above listed documents accompany this Administrative Motion. For the foregoing reasons, TRT
 7
     respectfully requests that the Court grant TRT’s Administrative Motion.
 8
     DATED: March 19, 2021                      QUINN EMANUEL URQUHART &
 9                                              SULLIVAN, LLP

10

11                                                By          /s/ Michael D. Powell
12                                                     Michael D. Powell
                                                       Attorneys for Plaintiff TOTAL RECALL
13                                                     TECHNOLOGIES

14

15                                   SIGNATURE ATTESTATION
16          Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the
17 filing of this document has been obtained from Mike D. Powell.

18

19                                                         /s/ Robert W. Stone
                                                           Robert W. Stone
20

21

22

23

24

25

26

27

28

                                                 -3-                   Case No. 15-CV-02281 WHA
                            PLAINTIFF TOTAL RECALL’S ADMINISTRATIVE MOTION TO FILE UNDER SEAL
